PER CURIAM.
The summary final judgment for the defendant appealed from was entered at pretrial conference upon the express ground that the doctrine of res judicata applied to all of the issues raised in this case. The issues presented by the appellant for review here were either tried and determined, or opportunity for such trial was afforded in cause No. 64648, in the Civil Court of Record in and for Dade County, Florida. This latter cause was regularly appealed and affirmed. There must be an end to litigation. Mattair v. Card, 19 Fla. 455; Hay v. Salisbury, 92 Fla. 446, 109 So. 617.
Affirmed.
CARROLL, CHAS., C. J., and HORTON and PEARSON, JJ., concur.